DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 6/24/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “an electrically conductive structure” is unclear to the examiner because according to applicant’s own disclosure in ¶ [0026] “the stabilization layer maybe electrically conductive. For example, this may be achieved by dispersing electrically conductive structures in the non-metallic material, including particles such as metal particles, carbon nanotubes, graphene sheets, etc.”
However Claim 8 claims that “the stabilization layer is electrically conductive” and Claim 9 claims “further comprising an electrically conductive structure”
Examiner requests applicant to clarify whether applicant is trying to further limit the claim 8 or claiming all together new limitation.
For purpose of examination, Claim 9 is interpreted that “the electrically conductive structure selected from the group of particles, nanotubes and sheets dispersed in the non-metallic matrix material.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (US 2014/0084240; hereinafter Hu).
Regarding claim 1, Figs 10A-10B of Hu discloses a donor substrate comprising:
a carrier substrate (160; Fig 10B; ¶ [0066]);
a stabilization layer (150; Fig 10C; ¶ [0076]) including a plurality of pillars (152; Fig 10B; ¶ [0076]) formed of a non-metallic matrix material including an organic-based backbone or inorganic-based backbone (¶ [0007], [0063]);
a metallic liner layer (125/162; Fig 10C; ¶ [0052], [0067]) over the plurality of pillars (152; Fig 10B; ¶ [0076]), wherein the metallic liner layer (125/162; Fig 10C; ¶ [0052], [0067]) and the plurality of pillars (152; Fig 10B; ¶ [0076]) from a plurality of stabilization posts (152; Fig 10B; ¶ [0076]); and
an array of LEDs (175; Fig 10C; ¶ [0073]) supported by the array of stabilization posts (152; Fig 10B; ¶ [0076]), each LED including a bottom metal contact layer (120; (121-124); Fig 10B; ¶ [0051]) in direct contact with the metallic liner layer. (125/162; Fig 10C; ¶ [0052], [0067])

Regarding claim 2, Figs 10A-10B of Hu discloses the metallic liner layer (125/162; Fig 10C; ¶ [0052], [0067]) includes a metal bonding layer (125; Fig 10C; ¶ [0052]) and a conformal adhesion layer (162; Fig 10C; ¶ [0067]), wherein the metal bonding layer (125; Fig 10C; ¶ [0052]) is in direct contact (Fig 10B) with the bottom metal contact layer (120; (121-124); Fig 10B; ¶ [0051]).




Regarding claim 5, Figs 10A-10B of Hu discloses an etch protection layer (130; Fig 9; ¶ [0057]) over (at least over part of metallic liner layer (125)) the metallic liner layer (125/162; Fig 10C; ¶ [0052]) and the plurality of via openings (142; Fig 3B; ¶ [0060]) extend through the etch protection layer (130; Fig 9; ¶ [0057]), wherein the plurality of stabilization posts (152; Fig 10B; ¶ [0076]) protrude through the plurality of via openings (142; Fig 3B; ¶ [0060]) in the sacrificial release layer (140; Fig 9; ¶ [0056]).

Regarding claim 6, Figs 10A-10B of Hu discloses a metal adhesion layer (144; Fig 9; ¶ [0058]) between the etch protection layer (130; Fig 9; ¶ [0057]) and the metallic liner layer (125/162; Fig 9; at least part of metallic liner layer (162)) and the plurality of via openings (142; Fig 3B; ¶ [0060]) extend through the metal adhesion layer (144; Fig 9; ¶ [0058]), wherein the plurality of stabilization posts (152; Fig 10B; ¶ [0076]) protrude through the plurality of via openings (142; Fig 3B; ¶ [0060]) in the metal adhesion layer (144; Fig 9; ¶ [0058]).

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2014/0084240; hereinafter Hu) as applied to claims 1-2 and further in view of Tandon et al (US 2019/0198564; hereinafter Tandon).
Regarding claim 3, Figs 10A-10B of Hu discloses the metal bonding layer (125; Fig 10C; ¶ [0052]) comprises Au (¶ [0052]).
However Hu does not expressly disclose the bottom metal contact layer comprises Au.
In the same field of endeavor, Tandon discloses that a metal contact layer can comprise gold or Au (¶ [0088]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the bottom metal contact layer comprises Au as taught by Tandon for the purpose of using well known and suitable conductive metal material known in the art for forming metal contacts (¶ [0088]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2014/0084240; hereinafter Hu) as applied to claim 1 and further in view of Leobandung et al (US 2017/0063028; hereinafter Leobandung).
Regarding claim 7, Figs 10A-10C of Hu discloses the metal adhesion layer (144; Fig 9; ¶ [0058]) comprises Ti or Cr (¶ [0074]) and the etch protection layer (130; Fig 9; ¶ [0057]) comprises Ti (¶ [0057])
However Hu does not expressly disclose etch protection layer comprises a material selected from the group consisting of Al2O3, amorphous silicon, HfO2, ZrO2 and AlxHfyOz.
In the same field of endeavor, Leobandung discloses etch protection layer can comprise titanium or amorphous silicon (¶ [0037]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the etch protection layer can comprise titanium or amorphous silicon as taught by Leobandung for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2014/0084240; hereinafter Hu) as applied to claim 1 and further in view of Boscher et al (US 2021/0125748; hereinafter Boscher).
Regarding claim 9, Hu does not expressly disclose the electrically conductive structure selected from the group consisting of particles, nanotubes and sheets dispersed in the non-metallic matrix material.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the electrically conductive structure is selected from the group consisting of particles dispersed in the non-metallic matrix material because of their physical and chemical properties (¶ [0054]).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2014/0084240; hereinafter Hu) as applied to claim 1 and further in view of Radauscher et al (US 10573544; hereinafter Radauscher).
Regarding claim 10, Hu does not expressly disclose a test pad electrically coupled with a portion of the plurality of stabilization posts.
In the same field of endeavor, Radauscher discloses test fixtures can be used to test any components of the device. (Col 16; Lines 38-68)
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a test pad is electrically coupled with a portion of the plurality of stabilization posts in order to test each components to determine whether component is functional before transfer (Col 4; Lines 31-35).

Regarding claim 11, Hu does not expressly disclose a local test pad electrically coupled with top conductive contacts of a group of LEDs in the array of LEDs.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a local test pad electrically coupled with top conductive contacts of a group of LEDs in the array of LEDs in order to test each components to determine whether component is functional before transfer (Col 4; Lines 31-35).

Regarding claim 12, Hu does not expressly disclose a plurality of groups of test LEDs, each group of test LEDs including a local test pad electrically coupled with top conductive contacts of the group of test LEDs.
In the same field of endeavor, Radauscher discloses test fixtures can be used to test any components of the device. (Col 16; Lines 38-68)
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a plurality of groups of test LEDs, each group of test LEDs including a local test pad electrically coupled with top conductive contacts of the group of test LEDs in order to test each components to determine whether component is functional before transfer (Col 4; Lines 31-35).
Regarding claim 13, Figs 10A-10B of Hu discloses a donor substrate comprising:
a sacrificial release layer (140; Fig 9; ¶ [0056]) between the array of LEDs (175; Fig 10C; ¶ [0073]) and the stabilization layer (150; Fig 10C; ¶ [0076]);
an etch protection layer (130; Fig 9; ¶ [0057]) over (at least over part of metallic liner layer (125)) the metallic liner layer (125/162; Fig 10C; ¶ [0052]);

a plurality of via openings (142; Fig 3B; ¶ [0060]) through the metal adhesion layer (144; Fig 9; ¶ [0058]), the etch protection layer (130; Fig 9; ¶ [0057]) and the sacrificial release layer (140; Fig 9; ¶ [0056]), wherein the plurality of stabilization posts (152; Fig 10B; ¶ [0076]) protrude through the plurality of via openings (142; Fig 3B; ¶ [0060]) in the metal adhesion layer (144; Fig 9; ¶ [0058]), the etch protection layer (130; Fig 9; ¶ [0057]) and the sacrificial release layer (140; Fig 9; ¶ [0056]); and
the metallic liner layer (125/162; Fig 10C; ¶ [0052], [0067]) includes a metal bonding layer (125; Fig 10C; ¶ [0052]) and a conformal adhesion layer (162; Fig 10C; ¶ [0067]), wherein the metal bonding layer (125; Fig 10C; ¶ [0052]) is in direct contact (Fig 10B) with the bottom metal contact layer (120; (121-124); Fig 10B; ¶ [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McGroddy et al (US 2015/0187991; The prior art discloses a carrier substrate, plurality of LEDs and stabilization posts but is missing the metallic liner layer)
Chan et al (US 2015/0076528; The prior art discloses a carrier substrate, plurality of LEDs and stabilization posts and the metallic liner layer)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895